UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 00-4560
GARY DAVIS, a/k/a Papa, a/k/a Gary
Thomas, a/k/a Andre Thomas,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
               Richard L. Voorhees, District Judge.
                          (CR-98-126-V)

                      Submitted: May 24, 2002

                       Decided: June 6, 2002

  Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Mark P. Foster, Jr., Charlotte, North Carolina, for Appellant. Robert
J. Conrad, Jr., United States Attorney, D. Scott Broyles, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. DAVIS
                              OPINION

PER CURIAM:
   Gary Davis was convicted after a guilty plea to conspiracy to pos-
sess with intent to distribute cocaine and cocaine base in violation of
21 U.S.C.A. §§ 841(a)(1), 846 (West 1999). Davis argues his sen-
tence of 328 months imprisonment violates Apprendi v. New Jersey,
530 U.S. 466 (2000). We affirm Davis’ conviction and sentence.
   Because Davis failed to raise an Apprendi claim in the district
court, our review is for plain error. See Fed. R. Crim. P. 52(b); United
States v. Olano, 507 U.S. 725, 731-32 (1993). In order to demonstrate
plain error, Davis must show that an error occurred, that the error was
plain, and that the error affected his substantial rights. Olano, 507
U.S. at 732. If Davis can satisfy these requirements, we should not
exercise our discretion to correct the error "unless the error ‘seriously
affect[s] the fairness, integrity or public reputation of judicial pro-
ceedings.’" Olano, 507 U.S. at 732 (alteration in original) (quoting
United States v. Young, 470 U.S. 1 (1985)). Davis’ indictment did not
allege a threshold drug quantity; therefore, he could only be properly
sentenced to 240 months imprisonment. 21 U.S.C.A. § 841(b)(1)(C)
(West 1999 & Supp. 2001). We find Davis’ sentence of 328 months
imprisonment is error, and the error was plain. We need not decide,
however, whether the error affected Davis’ substantial rights. Where
the evidence is overwhelming and essentially uncontroverted as to the
error, we will decline to correct it. See United States v. Cotton, ___
U.S. ___, 2002 WL 1008494 (U.S. May 20, 2002) (No. 01-687). We
have reviewed the record and conclude the evidence of drug quantity,
as derived from the stipulation in Davis’ plea agreement, was over-
whelming and essentially uncontroverted. Accordingly, because the
drug quantity attributable to Davis was sufficient to invoke the
enhanced sentencing provisions of § 841(b)(1)(A), we decline to cor-
rect his sentence.
   We affirm Davis’ conviction and sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the judicial process.
                                                            AFFIRMED